UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-5225 SOLAR ACQUISITION CORP. (Name of small business issuer in its charter) Florida 20-5080271 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer IdentificationNo.) 215 Dino Drive Ann Arbor MI 48103 (Address of principal executive offices) (Zip Code) Issuer's telephone number: (734) 320-7628 Securities registered under Section 12(b) of the Exchange Act: NONE Securities registered under Section 12(g) of the Exchange Act: COMMON STOCK, $0. (Title of class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Check if no disclosure of delinquent filers in response to Item 405 of Regulation S-B is contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x State issuer's revenues for its most recent fiscal year: $ 0 State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days: $67,720,000 as of April 1, 2011. State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:13,544,000 as of April 6, 2011. Transitional Small Business Disclosure Format (Check one): Yes o No x PART I ITEM 1. DESCRIPTION OF BUSINESS. CAUTIONARY STATEMENT FOR PURPOSES OF "SAFE HARBOR PROVISIONS" OF THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995. Certain statements contained in this Annual Report on Securities and Exchange Commission ("SEC") Form 10-KSB ("Form 10-K") constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. These statements involve known and unknown risks, uncertainties and other factors that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different than any expressed or implied by these forward-looking statements. These statements may be contained in our filings with the Securities and Exchange Commission, press releases, and written or oral presentations made by our representatives to analysts, rating agencies, stockholders, news organizations and others. In some cases, you can identify forward-looking statements by terminology such as "may," "will," "should," "intend", "expects," "plans," "anticipates," "believes," "estimates," "predicts," "potential," "continue," or the negative of these terms or other comparable terminology. Although we believe that the expectations in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. OUR BUSINESS (a) Business Development Solar Acquisition Corp. (“we”, “us”, “our”, the “Company” or the “Registrant”) was incorporated in the State of Nevada on June 3, 2006. Since inception through June 2008, the Company has been engaged in organizational efforts and obtaining initial financing. The Company was formed as a vehicle to pursue a business combination and has made no efforts to identify a possible business combination.In June 2008, we entered into a letter of intent with Solay Teyin/ Hyundai Heavy Industries Iberica (Solar Teyin) to market Solar products.We have not concluded a formal contract as of this time.We expanded our focus is focused on commercializing Solar energy technology. The scope of our expected business has expandedin 2010 beyond Solar to include wind, fuel cells, and geothermal in addition to research and development into innovative Solar energy solutions. (b) Business of Issuer We plan to become a developer of renewable energy technologies for the commercial industrial and utility markets.Our target customers will be both distributors and end-users of energy who are interested in reducing their energy costs, environmental impact, and the variability of their monthly energy cost due to the volatility associated with these energy supplies. We believe we can become a leading energy solutions supplier to industrial, commercial and public sector clients. We have not generated significant revenue since inception. Our primary focus is on building our business model in the areas of renewable energy. We believe that the long term prospects for renewable energies are very good in light of reductions in the costs compared to traditional fossil fuels, favorable business climate toward green energy, volatile prices for non-renewable energy sources such as oil and natural gas, current and anticipated federal and state legislation regulating carbon emissions and the use of fossil fuels, and government incentives for renewable energy. 2 RISKS THAT MAY AFFECT FUTURE RESULTS The following risk factors and other information included in this Annual Report should be carefully considered. The risks and uncertainties described below are not the only ones we face. Additional risks and uncertainties not presently known to us or that we currently deem immaterial also may impair our business operations. If any of the following risks actually occur, our business, financial condition and operating results could be materially adversely affected. We do not have sufficient capital to fund our operations. We are a development stage company organized in June 2006and have recently commenced operations, which makes an evaluation of us extremely difficult. At this stage of our business operations, even with our good faith efforts, we may never become profitable or generate any significant amount of revenues, thus potential investors have a high probability of losing their investment. Our auditor’s have substantial doubt about our ability to continue as a going concern. Additionally, our auditor’s report reflects the fact that the ability of the Company to continue as a going concern is dependent upon its ability to raise additional capital from the sale of common stock and, ultimately the achievement of significant operating revenues. If we are unable to continue as a going concern, you will lose your investment. We were incorporated in June 2006 as a Florida corporation. As a result of our start-up operations we have; (i) generated no revenues, (ii) accumulated deficits of $1,356,305 for the year ended December 31, 2009 and 1,447,239 year ended December 31, 2010 due to issuance in stock for services rendered and have been focused on organizational and start-up activities, business plan development, and website design since we incorporated. We do not have not commercially available products. We have not commenced the selling of any renewable energy products. There is nothing at this time on which to base an assumption that our business operations will prove to be successful or that we will ever be able to operate profitably. Our future operating results will depend on many factors, including our ability to raise adequate working capital, demand for our service, the level of our competition and our ability to attract and maintain key management and employees. Additionally, our auditor’s report reflects that the ability of Renewable Acquisition to continue as a going concern is dependent upon its ability to raise additional capital from the sale of common stock and, ultimately, the achievement of significant operating revenues. If we are unable to continue as a going concern, our business will fail. 3 Our management and board of directors has limited industry experience. Our management has limited experience in framing a renewable energy company. The lack of experience in building a business in renewable energy could reduce or eliminateyour return on investment. We have no full time employees. We intend to hire personnel in the future, when sufficiently capitalized, who may have the experience required to manage our company, such management is not anticipated until the occurrence of future financing. Since we arenot sufficiently capitalized, future offerings will be necessary to satisfy capital needs. Until such future offering occurs, and until such management is in place, we are reliant upon our management to make the appropriate management decisions. Our management is involved with otherbusinesses including other public companies and there can be no assurance that we will have will continue to provide services to us. This involvement could have the effect on our operations of preventing us from being a successful business operation, which ultimately could cause a loss of your investment. We have limited industry contacts. We do not have a contract with any suppliers for renewable energy products that can be sold commercially at the present time.There is no guarantee we will develop sufficient supplier relationships to create a business. If we are unable to do so, our business will fail. Because of market pressures from competitors with more resources, wemay fail to implement our business model profitably. The business of renewable energy in general is highly fragmented and extremely competitive. The market for customers is intensely competitive and such competition is expected to continue to increase. There are no substantial barriers to entry in this market and we believe that our ability to compete depends upon many factors within and beyond our control, including the timing and market acceptance of new solutions and enhancements to existing solutions developed by us, our competitors, and their advisors. 4 We are dependent on market acceptance of renewable energy. Our ability to generate revenue and be successful in implementation of our business plan is dependent on the market for renewable energy growing. o A drop in the retail price of conventional energy or non-renewable renewable energy sources may negatively impact our business. The demand for renewable energy systems depends in part on the price of conventional energy, which affects return on investment resulting from the purchase of renewable energyFluctuations in economic and market conditions that impact the prices of conventional and non-renewable renewable energy sources, such as decreases in the prices of oil and other fossil fuels, could cause the demand for renewable energy systems to decline, which would have a negative impact on our business. Changes in utility electric rates could also have a negative effect on our business. The reduction, elimination or expiration of government subsidies and economic incentives forrenewable energy could reduce the demand for our products. Government subsidies are an important factor in the economic determination to purchase a renewable energy system. Certain states, including California and Colorado, localities and utilities offer incentives to offset a portion of the cost of qualified renewable energy systems. These incentives can take many forms, including direct rebates, state tax credits, system performance payments and renewable energy credits, or RECs. The reduction or elimination of such incentives or delays or interruptions in the implementation of favorable federal or state laws could substantially increase the cost of our systems to our customers, resulting in a significant reduction in demand for our products and services. 5 Existing regulations, and changes to such regulations, may present technical, regulatory and economic barriers to the installation of renewable energy systems, which may significantly reduce demand for our renewable energy systems. The installation of renewable energy systems is subject to oversight and regulation under local ordinances; building, zoning and fire codes; environmental protection regulation; utility interconnection requirements for metering; and other rules and regulations. We attempt to keep up-to-date about these requirements on a national, state and local level and must design and install our renewable energy systems to comply with varying standards. Certain cities may have ordinances that prevent or increase the cost of installation of our renewable energy systems. In addition, new government regulations or utility policies pertaining to the installation of renewable energy systems are unpredictable and may result in significant additional expenses or delays, which could cause a significant reduction in demand for renewable energy systems. Existing regulations and policies pertaining to electricity pricing and technical interconnection of customer-owned electricity generation and changes to these regulations and policies may deter the purchase and use of renewable energy systems and negatively impact development of the renewable energy industry. The market for renewable energy systems is heavily influenced by foreign, federal, state and local government regulations and policies concerning the electric utility industry, as well as policies adopted by electric utilities. These regulations and policies often relate to electricity pricing and technical interconnection of customer-owned electricity generation. For example, currently, metering caps exist in certain jurisdictions, which limit the aggregate amount of power that may be sold by renewable power generators into the electric grid. These regulations and policies have been modified in the past and may be modified in the future in ways that could deter purchases of renewable energy systems and investment in the research and development of renewable energy technology. For example, without a mandated regulatory exception for renewable energy systems, utility customers are often charged interconnection or standby fees for putting distributed power generation on the electric utility grid. Such fees could increase the cost to our customers of using renewable energy systems and make them less desirable, thereby harming our business, operating results and financial condition. Changes in net metering policies could also deter the purchase and use of renewable energy systems. In addition, electricity generated by renewable energy systems competes primarily with expensive peak hour electricity rates rather than with the less expensive average price of electricity. Modifications to the peak hour pricing policies of utilities, such as to a flat rate, would require renewable energy systems to achieve lower prices in order to compete with the price of electricity. Our auditors have included a paragraph in their report regarding substantial doubt about our ability to continue as a going concern. (c) Reports to security holders. (1) The Company is not required to deliver an annual report to security holders and at this time does not anticipate the distribution of such a report. (2) The Company will file reports with the SEC. The Company will be a reporting company and will comply with the requirements of the Exchange Act once this Registration Statement becomes effective which will be automatically be 60 days after filing (3) The public may read and copy any materials the Company files with the SEC at the SEC's Public Reference Room at 450 Fifth Street, N.W., Washington, D.C. 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. Additionally, the SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, which can be found at http://www.sec.gov. 6 EMPLOYEES As of December 31, 2010, we had a total of One Part -time employee. This part-time employee is not covered by a collective bargaining agreement. ITEM 2. DESCRIPTION OF PROPERTY. We currently maintain our executive offices, consisting of approximately 300 square feet of space, 215 Dino Drive Ann Arbor, MI 48103 ITEM 3. LEGAL PROCEEDINGS. The company is notparty to any legal proceedings . ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. None. PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS. (a) 1,500,000 sharesof the Company’s common stock have previously been registered with the Securities and Exchange Commission (the Commission@ or any state securities agency or authority.The Company sharesare quoted on the OTC Bulletin Board. The Company is not aware of any existing trading market for its common stock.The Companys common stock has never traded in a public market.There are no plans, proposals, arrangements or understandings with any person(s) with regard to the development of a trading market in any of the Companys securities. If and when the Company’s common stock is traded in the over-the-counter market, most likely the shares will be subject to the provisions of Section 15(g) and Rule 15g-9 of the Securities Exchange Act of 1934, as amended (the Exchange Act@), commonly referred to as the A penny stock@ rule.Section 15(g) sets forth certain requirements for transactions in penny stocks and Rule 15g9(d)(1) incorporates the definition of penny stock as that used in Rule 3a51-1 of the Exchange Act. The Commission generally defines penny stock to be any equity security that has a market price less than $5.00 per share, subject to certain exceptions.Rule 3a51-1 provides that any equity security is considered to be a penny stock unless that security is: registered and traded on a national securities exchange meeting specified criteria set by the Commission; authorized for quotation on The NASDAQ Stock Market; issued by a registered investment company; excluded from the definition on the basis of price (at least $5.00 per share) or the issuers net tangible assets; or exempted from the definition by the Commission.If the Companys shares are deemed to be a penny stock, trading in the shares will be subject to additional sales practice requirements on broker-dealers who sell penny stocks to persons other than established customers and accredited investors, generally persons with assets in excess of $1,000,000 or annual income exceeding $200,000, or $300,000 together with their spouse. For transactions covered by these rules, broker-dealers must make a special suitability determination for the purchase of such securities and must have received the purchasers written consent to the transaction prior to the purchase.Additionally, for any transaction involving a penny stock, unless exempt, the rules require the delivery, prior to the first transaction, of a risk disclosure document relating to the penny stock market.A broker-dealer also must disclose the commissions payable to both the broker-dealer and the registered representative, and current quotations for the securities.Finally, the monthly statements must be sent disclosing recent price information for the penny stocks held in the account and information on the limited market in penny stocks.Consequently, these rules may restrict the ability of broker dealers to trade and/or maintain a market in the Companys common stock and may affect the ability of shareholders to sell their shares. 7 (b) Holders. As of December 31, 2010, there was 31 record holder of 11,544,000shares of the Company's Common Stock. (c) Dividends. The Registrant has not paid any cash dividends to date and does not anticipate or contemplate paying dividends in the foreseeable future. It is the present intention of management to utilize all available funds for the development of the Registrant's business. SALES OF UNREGISTERED SECURITIES None ITEM 6. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION. FORWARD LOOKING STATEMENTS This report contains certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Shareholders are cautioned that all forward-looking statements involve risks and uncertainty, including without limitation, our ability to fully establish our proposed websites and our ability to conduct business with Palm, Inc. and be successful in selling products. Although we believe the assumptions underlying the forward-looking statements contained herein are reasonable, any of the assumptions could be inaccurate, and therefore, there can be no assurance that the forward-looking statements contained in the report will prove to be accurate. GENERAL The following discussion and analysis should be read in conjunction with our consolidated financial statements and related footnotes for the year ended December 31, 2010 elsewhere in this Annual Report on Form 10-K. The discussion of results, causes and trends should not be construed to imply any conclusion that such results or trends will necessarily continue in the future. We plan to become a developer of renewable energy technologies for the commercial industrial and utility markets.Our target customers will be both distributors and end-users of energy who are interested in reducing their energy costs, environmental impact, and the variability of their monthly energy cost due to the volatility associated with these energy supplies. We believe we can become a leading energy solutions supplier to industrial, commercial and public sector clients. Significant Accounting Policies and Estimates Management's Discussion and Analysis of Financial Condition and Results of Operations discusses the Company's consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Management bases its estimates and judgments on historical experiences and on various other factors that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. The most significant accounting estimates inherent in the preparation of the Company's financial statements relate to the allowance for doubtful accounts. These accounting policies are described at relevant sections in this discussion and analysis and in the notes to the consolidated financial statements included in this Annual Report on Form l0-K for the year ended December 31, 2008. 8 Results of Operations For the Years Ended December 31, 2010 and December 31, 2009 LIQUIDITY AND CAPITAL RESOURCES In 2009, we raised $450,000 from the sale of our common stock . We have incurred net losses since our inception of 1,447,239. In order for us to continue in existence, we will have to raise additional capital through the sale of equity or debt or generate sufficient profits from operations, or a combination of both. We registerd for sale 1,500,000 shares of our common stock on a best efforts basis to provide us with up to $450,000 of additional capital. ITEM 7. FINANCIAL STATEMENTS. See pages beginning with page F-1. ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. On April 1, 2010, Solar Acquisition Corp (1)Gruber & Company, LLC resigned as the Company’s independent accountant due to reaching the five year limit imposed by the Public Company Accounting Oversight Board. (2)The Company retained Peter Messineo, CPA (“PM”) as its new independent accountants. Gruber & Company, LLC’sreport on the financial statements of Solar Acquisition Corpfor the years ended December 31, 2008 and 2009 did not contain an adverse opinion or disclaimer of opinion, nor was it qualified or modified as to uncertainty, audit scope, or accounting principles, except that their reports for each of the years ended December 31, 2009and 2008 included an explanatory paragraph stating that the company was a development-stage company and had not yet begun operations nor raised any monies to fund such operations. These factors raised substantial doubt as to the company's ability to continue as a going concern. The resignation of Gruber & Company, LLC and the decision to retain PM was unanimously approved by Solar Acquisition’s board of directors. From the date of the last audited financial statements through the date of resignation Solar Acquisition Corp had no disagreements, whether or not resolved, with Gruber & Company, LLC on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which, if not resolved to Gruber & Company’s satisfaction, would have caused Gruber & Company, LLC to make reference to the subject matter of the disagreement in connection with its report. There were no events otherwise reportable under Item 304(a)(1)(iv) of Regulation S-B. During the two most recent fiscal years of Solar Acquisition Corp, Solar Acquisition Corp did not consult PM regarding the application of accounting principles to a specific completed or contemplated transaction, or the type of audit opinion that might be rendered on Solar Acquisition Corp’s financial statements. Solar Acquisition Corp provided Gruber & Company, LLC with a copy of this report. Attached as Exhibit 16.1 is a copy of a letter from Gruber & Company, LLC agreeing with the statements made in this report. Here are the changes to the audit fee section: 9 ITEM 8A. CONTROLS AND PROCEDURES. Reference is made to the disclosures below under Item 8A(T) Controls and Procedures. Item 8A(T). Controls and Procedures. Disclosure Controls and Procedures Our President being the sole member of our management, in his capacity as our Chief Executive Officer and Chief Financial Officer, conducted an evaluation of the effectiveness of our disclosure controls and procedures as of the end of the period covered by this Annual Report (December 31, 2010), as is defined in Rule 13a-15(e) promulgated under the Securities Exchange Act of 1934, as amended. Our disclosure controls and procedures are intended to ensure that the information we are required to disclose in the reports that we file or submit under the Securities Exchange Act of 1934 is (i) recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms and (ii) accumulated and communicated to our management, including the Chief Executive Officer and Chief Financial Officer, as the principal executive and financial officers, respectively, to allow timely decisions regarding required disclosures. Based on that evaluation, our President concluded that, as of the end of the period covered by this Annual Report, our disclosure controls and procedures were effective. Our management has concluded that the financial statements included in this Form 10-K present fairly, in all material respects our financial position, results of operations and cash flows for the periods presented in conformity with generally accepted accounting principles. It should be noted that any system of controls, however well designed and operated, can provide only reasonable, and not absolute, assurance that the objectives of the system will be met. In addition, the design of any control system is based in part upon certain assumptions about the likelihood of future events. Management’s Annual Report on Internal Control Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as defined in Exchange Act Rule 13a-15(f). Our internal control over financial reporting is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of consolidated financial statements for external purposes in accordance with generally accepted accounting principles. Our President conducted an evaluation of the effectiveness of our internal control over financial reporting based on the framework established by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) as set forth in Internal Control - Integrated Framework. Based on our evaluation under the framework in Internal Control - Integrated Framework, our management concluded that our internal control over financial reporting was effective as of December 31, 2010. This annual report does not include an audit or attestation report of our registered public accounting firm regarding our internal control over financial reporting. Our management’s report was not subject to audit or attestation by our registered public accounting firm pursuant to temporary rules of the SEC that permit us to provide only management’s report in this annual report. ecause of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. It should be noted that any system of controls, however well designed and operated, can provide only reasonable, and not absolute, assurance that the objectives of the system will be met. In addition, the design of any control system is based in part upon certain assumptions about the likelihood of future events. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. 10 Evaluation of Changes in Internal Control over Financial Reporting Our President also conducted an evaluation of our internal control over financial reporting to determine whether any change occurred during the fourth quarter of 2010 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. Based on that evaluation, our management concluded that there were no changes.As of the end of the period covered by this Annual Report, no deficiencies were identified in our internal controls over financial reporting which constitute a “material weakness.” We believe that our failure to include this report on internal controls has not negatively impacted the effectiveness of of our disclosure controls and procedures as of December 31, 2010. We acknowledge that the failure to perform management’s assessment adversely affects the company’s and its shareholders ability to avail themselves of rules and forms that are predicated on the current or timely filing of Exchange Act reports PART III ITEM 9. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS; COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT. DIRECTORS AND EXECUTIVE OFFICERS 11 Our executive officers and directors are: Name Age Position Peter Klamka 41 Chairman of the Board, CEO, President Treasurer and Secretary. The business experience, principal occupations and employment, as well as the periods of service, of our sole director and executive officer. The business experience, principal occupations and employment, as well as the periods of service, of our sole director and executive officer during the last five years are set forth below. Peter Klamka has been our Chairman of the Board and Chief Executive Officer since our inception. Mr. Klamka has been active in developing, funding, and operating various start up companies over the past twenty years.He is the former Chairman and CEO of GiraSolar Inc., a Solar energy company based in Europe that trades on the Pink Sheets. Mr. Klamka is also the CEO of Cephas Holdings Inc., a reporting company, that develops and markets mobile phone applications.He is also a principal officer in several other ventures including WTTJ Corp. EMPLOYMENT AND CONSULTING AGREEMENTS We have no employment or other written agreement with Peter Klamka, our President and Chief Executive Officer. Mr. Klamka. The Company believes that Mr. Klamka will continue to waive any salary for the foreseeable future, although no assurance thereof can be given. Mr. Klamka is involved in other business ventures, including the ownership and management other private and public businesses. We have no employment or other written agreement with Mr. Klamka. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth information as of the date of this report, relating to the beneficial ownership of our common stock by those persons known to us to beneficially own more than 5% of our capital stock, by our director and executive officer, and by all of our directors and executive officers as a group. Name of Beneficial Owner(1) Number Of Shares Percent Ownership Barton PK, LLC (2) 8.6% Richard Mays 8.6% Condor Financial Management, S.A. (3) 8.6% Ecorum Limited (4) 8.6% liveIR (5) 8.6% Susan Radke 8.6% Algol (6) 8.6% Ajoy Garapati 8.6% Joe Eberhard 8.6% HW Funds Group, LLC (7) 4.3% Dynamic Development (8) 4.3% All Directors, Officers and Principal Stockholders as a Group 86.6% 12 The address of each shareholder is care of Solar Acquisition Corp at 215 Dino Drive, Ann Arbor, MI 48103 unless otherwise stated. Peter Klamka, sole director and officer of Solar Acquisition Corp., is a beneficial owner in Barton PK, LLC. Joe Eberhard is the Director and the address is P.O. Box 9112 CH-8036 Zurich Switzerland Joe Eberhard is the Director and the address is P.O. Box 9112 CH-8036 Zurich Switzerland Brandon Wynn is the President and the address is 1919 Van Buren St. #611A, Hollywood, FL 33020 Carol Wynn Eldred is the President and the address is 2212 South Cypress Bend Drive #201, Pompano Beach, FL 33069 Joe Logan is the Managing Director and the address is 708 Third Avenue, 11th Floor, New York, NY 10017 Avi Shapiro is the President and the address is YUNITSMAN 2/523, TEL AVIV YAFO 69360, ISRAEL CODE OF ETHICS We have not yet adopted a code of ethics that applies to our principal executive officers, principal financial officer, principal accounting officer or controller, or persons performing similar functions, since we have been focusing our efforts on obtaining financing for the company. We expect to adopt a code by the end of the current fiscal year. SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section 16(a) of the Securities Exchange Act of 1934 requires our officers, directors, and persons who beneficially own more than 10% of our common stock to file reports of securities ownership and changes in such ownership with the Securities and Exchange Commission ("SEC"). Officers, directors and greater than 10% beneficial owners are also required by rules promulgated by the SEC to furnish us with copies of all Section 16(a) forms they file. Based solely upon a review of the copies of such forms furnished to us, or written representations that no Form 5 filings were required, we believe that during the fiscal period ended December 31, 2006, there was compliance with all Section 16(a) filing requirements applicable to our officers, directors and greater than 10% beneficial owners. 13 ITEM 10. EXECUTIVE COMPENSATION. None COMPENSATION OF DIRECTORS Directors do not receive compensation but are reimbursed for their expenses for each meeting of the board that they attend. STOCK OPTION PLANS None ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT. None EQUITY COMPENSATION PLANS None ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS. NONE. ITEM 13. EXHIBITS AND REPORTS ON FORM 8-K. (a) Exhibits to this Form 10-K: Articles of incorporation dated June 3, 2006(1) By-Laws(1) Certification Certification (1) Incorporated by reference from the Company’s Form 10SB filed September 2006. ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES. AUDIT FEES For the audited fiscal period ended December 31, 2009, Gruber & Company LLC, our prior accountants billed approximately $4,500 for the audit of our annual financial statements and Form 10-K and review of financial statements included in our Form 10-Q filings for the periods March 31, 2009, June 30, 2009 and September 30, 2009.Reviews for the 2010 quarterly financial statements on Form 10Q were performed by our prior audit firm, Gruber and Company, which we were bulled approximately $2,250. We have been billed $2,400 for our audit of the annual filing on Form 10-K, for the year ended December 31, 2010 by our current audit firm, Peter Messineo, CPA. 14 AUDIT-RELATED FEES There were no fees billed for services reasonably related to the performance of the audit or review of our financial statements outside of those fees disclosed above under "Audit Fees". TAX FEES There were no fees billed during this fiscal period for tax compliance, tax advice, and tax planning services. ALL OTHER FEES There were no fees billed for services by our principal accountant, other than those disclosed above. PRE-APPROVAL POLICIES AND PROCEDURES Prior to engaging our accountants to perform a particular service, our board of directors obtains an estimate for the service to be performed. 15 SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Solar ACQUISITION CORP. Dated:April 15, 2011 By: s/s Peter Klamka Peter Klamka President In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. SIGNATURE TITLE DATE /s/ Peter Klamka Chairman, President, Secretary and Chief Executive Officer (Principal Executive and Accounting Officer) April 15, 2011 Peter Klamka 16 Peter Messineo Certified Public Accountant 1982 Otter Way Palm Harbor FL 34685 peter@pm-cpa.com T727.421.6268F727.674.0511 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Solar Acquisition Corp. I have audited the balance sheets of Solar Acquisition Corp. as of December 31, 2010 and 2009 and the related statement of operations, changes in stockholder’s equity, and cash flows for the years then ended and for the period June 3, 2006 (date of inception) through December 31, 2010.These financial statements were the responsibility of the Company’s management.My responsibility was to express an opinion on these financial statements based on my audits. I conducted my audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that I plan and perform the audits to obtain reasonable assurance about whether the financial statements were free of material misstatement.The Company was not required to have, nor was I engaged to perform, an audit of its internal control over financial reporting.My audit included consideration of internal control over financial reporting as a basis for designing audit procedures that were appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, I express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audit provide a reasonable basis for my opinion. In my opinion, the financial statements, referred to above, present fairly, in all material respects, the financial position of Solar Acquisition Corp. as of December 31, 2010 and 2009, and the results of its operations and its cash flows for the years then ended and for the period June 3, 2006 (date of inception) through December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has no revenues from operation, has not emerged from the development stage, and is requiring traditional financing or equity funding to commence its operating plan.These conditions raise substantial doubt about the Company’s ability to continue as a going concern.Further information and management’s plans in regard to this uncertainty were also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Peter Messineo, CPA Peter Messineo, CPA Palm Harbor, Florida April 14, 2011 17 SOLAR ACQUISITION CORP. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS December 31, December 31, ASSETS CURRENT Cash $
